DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: Paragraphs [00087] and [000101] recite “step (c)”, however it is unclear from the specification what method step is represented by “step (c)”.  
The use of the term “INVADER/INVADER PLUS” in paragraph [000172] of the specification, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 

Claim Objections
Claim 4 objected to because of the following informalities:  Claim 4 recites the limitation “viscous polymer” in line 3, however it appears the limitation should recite “the at least one viscous polymer” for proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 78 and 102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 78 recites the limitation “step (c)”, however it is not clear from the instant claims what method step is represented by “step (c)”.
Claim 102 recites the limitation  “the presence or absence”.   There is insufficient antecedent basis for this limitation in the claim.  This should be “a presence or absence”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 50, 60, and 114 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication US 2002/0001539 to DiCesare et al. (herein DiCesare) as cited on IDS.
Regarding claim 1, DiCesare teaches a method for assaying a surface suspected of contamination by the presence of cellular material on the surface (i.e. aliquot) comprising:  (1) contacting the surface with a sampling swab wherein the sampling swab is wetted with a solution comprising an extraction agent (i.e. washing liquid) to obtain a sample of at least a portion (i.e. first portion) of the cellular material  and (2) transferring the swab into a to a reaction chamber wherein the sampling swab is contacted with a second reagent solution (i.e. carrier liquid) so as to rinse the cellular material from the swab (i.e. second portion) and into the second reagent solution (see [0032]). 

Regarding claim 2, DiCesare teaches all the limitations of claim 1 above. 
DiCesare teaches sampling for materials indicative of the presence of microbial species in liquid samples (i.e. suspension) and not just solid surfaces (see [0081]). 

Regarding claim 50, DiCesare teaches all the limitations of claim 1 above. 
DiCesare teaches a biological sample comprising Vibrio (see [0051]).

Regarding claim 60, DiCesare teaches all the limitations of claim 1 above. 
DiCesare teaches wherein reagents are dissolved in water to form an aqueous solution, i.e. the carrier liquid is aqueous (see [0085]). While DiCesare does not specify the solution comprising the extracting agent is aqueous, DiCesare discusses the sampling swabs water absorption capacity (see [0027]). Therefore, one of ordinary skill in the art would reasonably interpret the first reagent solution of DiCesare to be water based. 
Regarding claim 114, DiCesare teaches all the limitations of claim 1 above. 
DiCesare teaches wherein the first portion of the aliquot retained in the solution containing the extracting agent on the swab is subject to a photon detector of a luminometer for an indication of bioluminescent radiation indicative of the presence of bacterial cells in the sample (see [0032]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 11-13, and 102-103, and 106 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2002/0001539 to DiCesare et al. (herein DiCesare) as cited on IDS in view of United States Patent 5,837,452 to Clark et al. (herein Clark). 
Regarding claim 3, DiCesare teaches all the limitations of claim 1 above. 
DiCesare teaches the analyte of interest is a substance derived from a group consisting of prokaryotic and eukaryotic cells, or more specifically microbial cells (see [0037]). 
DiCesare fails to teach wherein the biological sample comprises particulate matter, at least one viscous polymer, and/or a lipid. 
Clark teaches a method of processing a biological sample that involves releasing nucleic acids (.i.e. at least one viscous polymer) from microorganisms contained in a swab (see Col. 8, lines 38-49) wherein the biological sample comprises stool, sputum, lung aspirates (i.e. mucus), and/or blood obtained from animals, plants, or food (see Col. 5, lines 29-38). 
Clark and DiCesare are analogous in the field of sample preparation and analysis of microorganisms. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to modify the analyte of interest of DiCesare to be the nucleic acids of Clark and wherein the biological sample includes stool, sputum, lung aspirates (i.e. mucus), and blood obtained from animals, plants, or food as taught by Clark as well as the microbial growth taught by DiCesare (see [0002] of DiCesare) for the benefit of detection and identification of microorganisms responsible for a multitude of diseases (see Col. 1, lines 46-60 of Clark). 

Regarding claim 4, DiCesare in view of Clark teaches all the limitations of claim 3 above. 
Inherently the first portion of the aliquot would comprise a greater amount of  the nucleic acid than does the second portion as not 100% of the cells on the swab will be released into the second reagent solution (see [0032] of DiCesare]). 

Regarding claims 11, 12, and 13 DiCesare teaches all the limitations of claim 1 above. 
DiCesare fails to teach wherein the biological sample comprises stool, sputum, mucus, blood, soil, or sludge wherein the biological sample is of plant or animal origin, or is obtained from a food. 
Clark teaches a method of processing a biological sample that involves releasing nucleic acids (.i.e. at least one viscous polymer) from microorganisms contained in a swab (see Col. 8, lines 38-49) wherein the biological sample comprises stool, sputum, lung aspirates (i.e. mucus), and/or blood obtained from animals, plants, or food (see Col. 5, lines 29-38). 
Clark and DiCesare are analogous in the field of sample preparation and analysis of microorganisms. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to modify the analyte of interest of DiCesare to be the nucleic acids of Clark and wherein the biological sample includes stool, sputum, lung aspirates (i.e. mucus), and blood obtained from animals, plants, or food as taught by Clark as well as the microbial growth taught by DiCesare (see [0002] of DiCesare) for the benefit of detection and identification of microorganisms responsible for a multitude of diseases (see Col. 1, lines 46-60 of Clark). 
	
	Regarding claim 102, DiCesare teaches all the limitations of claim 1 above. 
DiCesare teaches a method for the rapid chemiluminescence assay of surfaces to detect the presence of microbial contamination (see Abstract). Inherently the absence of an output signal from an analysis device would indicate absence of microbial contamination (see [0032]). 
DiCesare fails to teach determining the presence or absence of at least one macromolecule (nucleic acid per [000108] of specification) in the second portion of the biological sample. 
Clark teaches a method of processing a biological sample that involves releasing nucleic acids (.i.e. at least one viscous polymer) from microorganisms contained in a swab (see Col. 8, lines 38-49).
Clark and DiCesare are analogous in the field of sample preparation and analysis of microorganisms. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to modify the analyte of interest of DiCesare to be the nucleic acids of Clark and for the benefit of detection and identification of microorganisms responsible for a multitude of diseases (see Col. 1, lines 46-60 of Clark). 

Regarding claim 103, DiCesare teaches all the limitations of claim 1 above. 
DiCesare teaches a method for the rapid chemiluminescence assay of surfaces to detect the presence of microbial contamination (see Abstract). Inherently the absence of an output signal from an analysis device would indicate absence of microbial contamination (see [0032]). 
DiCesare fails to teach determining the quantifying  at least one macromolecule (nucleic acid per [000108] of specification) in the second portion of the biological sample. 
Clark teaches a method of processing a biological sample that involves releasing nucleic acids (.i.e. at least one viscous polymer) from microorganisms contained in a swab (see Col. 8, lines 38-49) wherein Fig. 1 is a graphical representation of an experiment quantifying the release of target nucleic acid (ribosomal RNA) from a microorganism (see Col. 7, lines 50-56). 
Clark and DiCesare are analogous in the field of sample preparation and analysis of microorganisms. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to modify the analyte of interest of DiCesare to be the nucleic acids of Clark and for the benefit of detection and identification of microorganisms responsible for a multitude of diseases (see Col. 1, lines 46-60 of Clark). 

Regarding claim 106, DiCesare teaches all the limitations of claim 1 above. 
DiCesare teaches the analyte of interest is a substance derived from a group consisting of prokaryotic and eukaryotic cells, or more specifically microbial cells (see [0037]). 
DiCesare fails to teach amplifying at least one nucleic acid from the second portion of the aliquot, sequencing at least one nucleic acid from the second portion of the aliquot or an amplicon thereof, and/or hybridizing a detection probe to at least one nucleic acid from the second portion of the biological sample or amplicon thereof. 
Clark teaches a method of processing a biological sample that involves releasing nucleic acids (.i.e. at least one viscous polymer) from microorganisms contained in a swab (see Col. 8, lines 38-49). Clark teaches the liberated nucleic acids may be subject to nucleic acid amplification such as polymerase chain reaction (PCR), or hybridization with a probe (see Col. 3, lines 35-45). Furthermore, Clark teaches subsequent detection and identification of the release nucleic acid sequences (see Col. 8, lines 5-15). 
Clark and DiCesare are analogous in the field of sample preparation and analysis of microorganisms. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to modify the analyte of interest of DiCesare to be the nucleic acids of Clark and adding the method step of amplification for the benefit of analyzing samples with relatively few microorganisms (see Col. 8, lines 29-34 of Clark), sequencing for the benefit of identifying nucleic acids specific to target microorganisms (see Col. 8, lines 5-15 of Clark), and/or hybridization for the benefit of detection and identification of microorganisms responsible for a multitude of diseases (see Col. 1, lines 46-60 of Clark). 

Claims 99-100 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2002/0001539 to DiCesare et al. (herein DiCesare) as cited on IDS in view of United States Patent 5,837,452 to Clark et al. (herein Clark) and further evidenced by United States Patent Application Publication US 2008/0300397 to Kendrick et al. (herein Kendrick) as cited on IDS. 
Regarding claims 99 and 100, DiCesare teaches all the limitations of claim 1 above.
DiCesare teaches the analyte of interest is a substance derived from a group consisting of prokaryotic and eukaryotic cells, or more specifically microbial cells (see [0037]). 
DiCesare fails to teach wherein the biological sample comprises at least one target nucleic acid, and the method further comprises capturing the target nucleic acid with at least one capture probe or isolating the target nucleic acid by precipitation or chromatography. 
Clark teaches a method of processing a biological sample that involves releasing nucleic acids (.i.e. at least one viscous polymer) from microorganisms contained in a swab (see Col. 8, lines 38-49) that involves the use a probe reagent containing at least one species of nucleic acid probe sufficiently complementary to one or more nucleic acid sequences (see Col. 7, lines 33-36) wherein the probe may be non-specific (see Col. 12, lines 57-62). 
Clark and DiCesare are analogous in the field of sample preparation and analysis of microorganisms. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to modify the analyte of interest of DiCesare to be the nucleic acids of Clark and wherein the second reagent solution of DiCesare comprises the at least one nucleic acid probe of Clark for the benefit of identifying different pathogens and distinguishing between pathogenic and non-pathogenic microorganisms (see Col. 1, lines 30-45 of Clark). 
Furthermore, isolating target nucleic acids by precipitation is well known in the art as evidenced by Clark (see Col. 7, lines 60-67) and isolating by chromatography is well in the art as evidence by Kendrick (see [0006]). 

Claims 17, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2002/0001539 to DiCesare et al. (herein DiCesare) as cited on IDS in view of United States Patent Application Publication US 2012/0171712 to Triva as cited on IDS and further evidenced by United States Patent 5,837,452 to Clark et al. (herein Clark). 
Regarding claims 17, 19, and 23 DiCesare teaches all the limitations of claim 1 above. 
	DiCesare fails to teach wherein the swab undergoes agitation in the wash liquid to release the first portion of the aliquot into the wash liquid; wherein the wash liquid is contained in a vessel and the agitation in the wash liquid further comprises swirling, stirring, or rotating the swab in the wash liquid and pressure the swab against a wall of the vessel during at least part of the swirling, stirring, or rotating; or wherein the swab undergoes agitation in the carrier liquid to release the second portion of the aliquot into the carrier liquid. 
Triva teaches jogging, shaking or rotating a container containing a collection swab container (see [0018]; Figs. 1-3). 
Triva and DiCesare are analogous in the field of collecting and preparing samples for molecular biology. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to modify the method of DiCesare to include the step of jogging, shaking, or rotating the sample swab in a container comprising the first reagent comprising the extracting agent and/or the second reagent for the benefit of releasing the contents of the swab into a substance within said container (see [0018]; Figs. 1-3 of Triva). 
The method of squeezing the swab against the side of a vessel, tube, or container is well known in the art as evidenced by Clark (see Col. 16, lines 20-25). See MPEP 2144.07. 

	
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2002/0001539 to DiCesare et al. (herein DiCesare) as cited on IDS in view of United States Patent Application Publication US 2012/0171712 to Triva as cited on IDS.
Regarding claim 29, DiCesare teaches all the limitations of claim 1 above. 
DiCesare fails to teach wherein the swab comprises a tip that comprises flocked fibers or wrapped fibers. 
Trivia teaches a collecting portion, in the form of a swab, that is flocked (see [0017]; Fig. 1). 
Triva and DiCesare are analogous in the field of collecting and preparing samples for molecular biology. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to modify the top of the swab of DiCesare to have the flocked fibers of Triva for the benefit of easier extraction of biological samples (see [0007] of Triva). 

	Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2002/0001539 to DiCesare et al. (herein DiCesare) in view of United States Patent Application Publication US 2008/0300397 to Kendrick et al. (herein Kendrick) as cited on IDS. 
Regarding claim 78, DiCesare teaches all the limitations of claim 1 above. 
DiCesare teaches the analyte of interest is a substance derived from a group consisting of prokaryotic and eukaryotic cells, or more specifically microbial cells (see [0037]) and wherein the sampling swab is contacted with a second reagent solution (i.e. carrier liquid) so as to rinse the cellular material from the swab (i.e. second portion) and into the second reagent solution (see [0032]).
	DiCesare fails to teach wherein the carrier liquid comprises one or more of a protease, an RNase inhibitor, and RNase, or a divalent cation chelator, and/or wherein the carrier liquid is a lysis solution; or wherein the method further comprises adding a lysis solution to the carrier liquid; or wherein the biological sample comprises cells and the method further comprises lysing cells. 
	Kendrick teaches a method for rapid isolation of plasmid DNA, including: collecting plasmid-containing cells and resuspending them in an aqueous buffer and then incubating the resultant mixture with a lysis/denaturation solution to lyse the cells and denature DNA (see [0010]) wherein the cells are resuspended in an aqueous buffer comprising an isotonic buffer, a chelating agent, and RNAse and then incubated in an alkaline lysis solution (see [0030]). 
	Kendrick and DiCesare are analogous in the field of biological sample preparation. Therefore, it would have been obvious to one or ordinary skill in the art to modify the analyte of interest of DiCesare to be the plasmid DNA of Kendrick and to replace the carrier liquid of DiCesare with the aqueous buffer/lysis solution of Kendrick for the benefit of vaccine and gene therapy development (see [0003] of Kendrick). 

	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797